Citation Nr: 1450850	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-45 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for allergic rhinitis. 

2.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.

3.  Entitlement to service connection for joint and bone pain. 

4.  Entitlement to service connection for blood in the stool. 

5.  Entitlement to service connection for a right foot disability. 

6.  Entitlement to service connection for a hysterectomy required as a result of underlying gynecological disability to include endometriosis. 

7.  Entitlement to service connection for a low back disability. 

8.  Entitlement to service connection for a psychiatric disorder. 

9.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to December 1975 in the United States Air Force and from June 1976 to May 1992 in the United States Army.  The Veteran has verified service in Southwest Asia from February 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Regional Office (RO) of the United State Department of Veterans Affairs (VA).  Jurisdiction of these matters has subsequently been transferred to the RO in Waco, Texas, after previously being under the jurisdiction of the VA in St. Petersburg, Florida.

The Veteran provided testimony at a hearing held before a Decision Review Officer (DRO) at the RO in July 2009, and also provided testimony before the undersigned Acting Veterans Law Judge at a hearing held at the RO in June 2010.  Transcripts of these hearing have been associated with the claims file.

In December 2010, the Board, in part, remanded these issues for additional development.  The Board noted at the time that while some issues were initially addressed on the basis of being due to "undiagnosed illnesses" based on Persian Gulf service, the Veteran has clarified that this is not her contention and her problems simply arose concurrent with that conflict. 

In a March 2011 rating decision issued during the processing of the Board's remand, the Appeals Management Center (AMC) granted service connection for sinusitis at an initial 10 percent disability evaluation, effective April 11, 2007.  This represents a full grant of the benefit sought on appeal with regard to that issue.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

As was note din the December 2010 remand, the issue of entitlement to service connection for a cervical spine disability was raised by the Veteran at the June 2010 Board hearing, but that issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of entitlement to service connection for a right foot disorder, a hysterectomy, a low back disorder, and a psychiatric disability; evaluation of a right ankle disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Allergic rhinitis is not productive of greater than 50 percent obstruction of the nasal passage on both sides; there is no evidence of complete obstruction on one side or evidence of polyps.

2.  The Veteran does not currently have a generalized joint and bone pain disability.

3.  External hemorrhoids diagnosed during the appellate period in July 2007 manifested as bloody stools, and at least as likely as not arose during a period of active  military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2014).

2.  The criteria for service connection of a generalized joint and bone pain disability are not met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection of external hemorrhoids, claimed as a disability manifested as blood in the stool, are met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a June 2006 letter, prior to the date of the issuance of the appealed rating decisions.  The June 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The June 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

At the Veteran's June 2010 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and the reports of July 2007 and March 2011 VA examinations.  The July 2007 and March 2011 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the July 2007 and March 2011 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Records from the Social Security Administration (SSA) have bene obtained and considered in response to the Board's December 2010 remand directives.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Evaluation of Rhinitis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.

As noted above, the AMC, in a March 2011 decision, granted service connection for sinusitis at an initial 10 percent evaluation under Diagnostic Code 6510.  The Schedule for Rating Disabilities considers allergic rhinitis and sinusitis as separate disabilities for rating purposes.  See 38 C.F.R. § 4.97, Diagnostic Code 6510-14 (sinusitis) and Diagnostic Code 6522 (allergic or vasomotor rhinitis).  If co-existing, separate disability ratings may be assigned for both disorders.  38 C.F.R. § 4.96(a). 

The Veteran's service-connected allergic rhinitis is currently rated as noncompensable (0 percent disabling) under Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent disability rating is assigned to allergic or vasomotor rhinitis when accompanied by a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, without nasal polyps.  A 30 percent disability rating is assigned when the allergic or vasomotor rhinitis is accompanied by nasal polyps.  See 38 C.F.R. § 4.97.

A January 1995 Persian Gulf Evaluation noted chronic sinus congestion (sinusitis), a polyp of the right maxillary sinus and chronic headaches secondary to sinusitis.

The Veteran underwent a VA examination in July 2007.  It was noted that the Veteran was hospitalized for reconstruction surgery resulting from a nasal bone fracture in 1979.  There was no history of neoplasm, nasal allergy, osteomyelitis or sinusitis.  The current symptoms were nasal congestion, excess nasal mucous, an itchy nose, watery eyes and sneezing.  There was sinus tenderness and migraine and regular headaches.  There was occasional breathing difficulty but no speech impairment.  There was 0 percent nasal obstruction on the left and 30 percent nasal obstruction on the right.  No nasal polyps were present.  There was no septal deviation and rhinoscleroma was not present.  There was no tissue loss, scarring or deformity of the nose.  A CT scan of the sinus was within normal limits.  

A December 2007 VA treatment note indicated that the Veteran had intermittent episodes of sinusitis and rhinitis.

In a May 2009 letter, a private physician noted that the Veteran suffered from sinusitis and allergies to petroleum products.

Per the December 2010 Board remand instructions, the Veteran underwent a VA examination in March 2011.  The examiner noted that in 2007, the Veteran had a CT scan which revealed polyps and a deviated septum with 30 percent blockage in her right nostril.  A December 1977 operative treatment report also indicated that the Veteran underwent a rhinoplasty, reduction genioplasty for correction of a congenital nasal deformity without airway obstruction.  Her current rhinitis symptoms were nasal congestion and watery eyes.  There was occasional breathing difficulty and no speech impairment.  She reported that she had 15 sinus infections in the past year and had migraine headaches 5 to 7 times a month.  On examination, there was no evidence of sinus disease and no soft palate abnormality.  There were no signs of nasal obstruction; no permanent hypertrophy of turbinates from bacterial rhinitis; no rhinoscleroma, no tissue loss, scarring or deformity of the nose; no evidence of Wegener's granulomatosis or granulomatosis infection; and no residuals of an injury to the pharynx, including nasopharynx.  There was nasal septum deviation.  An April 2010 CT of the sinuses revealed a small mucus retention cyst/polyp present in the right maxillary sinus and the bony nasal septum mildly deviated to the right side with no other significant abnormalities.  The diagnosis was allergic rhinitis and recurrent acute sinusitis which no evidence of chronic sinusitis.  This resulted in lack of stamina, weakness or fatigue and pain in her occupational activities.  There were no effects on usual daily activities except when acute infection was present which limited her general level of activity.  Per a March 2010 ear nose and throat notation, her small musuc retention cyst/polyp was present in the right maxillary sinus was of "no clinical significance" and there was no evidence of chronic sinusitis noted on that study.  

Under the circumstances of the case, the Board finds no objective evidence that would warrant an initial compensable rating for the Veteran's allergic rhinitis.  

As noted above, under Diagnostic Code 6522, a 10 percent rating requires a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  While the Veteran had symptoms of nasal congestion, watery eyes, and occasional breathing difficulty the VA examinations in July 2007 and March 2011 found less than 50 percent obstruction in each nasal passage.  In addition, while the Board recognizes that the March 2011 VA examiner noted that a small musuc retention cyst/polyp was present in the right maxillary sinus on a CT scan, it was specifically determined that the polyp was of "no clinical significance".  As such, a compensable rating is not warranted under Diagnostic Code 6522. 

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran's complaints of breathing difficulty and sinus blockages are fully accounted for by the Schedular criteria, or are accounted for by the evaluation assigned separately for sinusitis.  Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Schedule is adequate, no further discussion of 38 C.F.R. § 3.321 is required.

Accordingly, the preponderance of the evidence is against assignment of an initial compensable disability rating for the Veteran's service-connected allergic rhinitis.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in her favor.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

	Generalized Joint and Bone Pain

A November 1982 treatment report noted that the Veteran was involved in a motor vehicle accident which resulted in diffuse muscle spasms.

An October 1994 Gulf War examination indicated that the Veteran had swollen or painful joints.  

An August 1997 VA examination provided a diagnosis of a cervical and lumbar strain.

The Veteran underwent a VA Gulf War examination in July 2007.  The examiner noted that there were no undiagnosed conditions as pathology existed to account for the Veteran's complaints.

On a general VA examination in July 2007, the Veteran reported that her joint pains occurred after an anthrax vaccine.   The diagnoses were degenerative joint disease of the right shoulder, bilateral knees, ankles and feet which were attributed to a motor vehicle accident.

A December 2007 VA treatment note indicated that the Veteran had arthritis of the lumbar spine, arthritis of the cervical and thoracic spine, chronic neck pain and chronic back pain.

A July 2009 VA rheumatology consultation noted that the Veteran presented with complaints of musculoskeletal complaints.  She indicated that she had been told that she had rheumatoid arthritis.  She presented with right ankle pain, cervical and lumbar spine pain and left knee pain.  The physician indicated that the Veteran had posttraumatic arthritis involving her left ankle but that he did not see any evidence at all of rheumatoid arthritis.

In a March 2010 letter, a VA psychologist noted that the Veteran suffered from arthralgia, chronic foot and ankle pain and migraines.  

Per the December 2010 Board remand instructions, the Veteran underwent a VA examination for fractures and bone disease.  The Veteran presented with generalized complaints of bone and joint pain with an onset of September 1990.  She indicated that after she received shots prior to deployment, she became immediately sick.  She reported that she sought medical attention and was informed that her bone and joint pain were directly related to the shots she received.  She identified her current symptoms as bilateral ankle, knee and shoulder pain.  X-rays of the knees showed mild degenerative joint changes.  The diagnosis was generalized complaints of bone and joint pain that were not currently found, degenerative joint disease of the bilateral knee, degenerative joint disease of the right ankle and status post right shoulder surgery.  The examiner noted that when the Veteran was asked to elaborate on her claim of "generalized complaints of bone and joint pain" she provided details regarding her knees, right shoulder and right ankle/foot conditions.  She also cited remote symptoms after a gamma globulin injection in 1990 but her current symptoms involved joints which had objective abnormal findings.  Therefore, no medical opinion was provided for "generalized bone and joint pain" since this condition was not found.

Under the circumstances of this case, the Board concludes that service connection for a joint and bone pain disability is not warranted as the Veteran has not been shown to have a current generalized joint and bone pain disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board recognizes that the Veteran has complained of, and continues to complain of, joint and bone pain.  However, the ongoing treatment records, examination findings, and the Veteran's own reports relate such to specific joints and diagnoses, and not to a generalized systemic condition.  Many of these have in fact been adjudicated as free-standing joint claims, or are currently pending before VA.  The determination here should not be taken as a ruling regarding those claims. 

	Blood in Stool

The Board notes initially that blood in the stool is not itself a disability; it is a sign or symptom of another, underlying condition.  The Board therefore will consider the possibility of service connection for conditions diagnosed and likely or potentially causing such.

A November 2004 VA internal medicine report noted that the stool test for occult blood was negative.

On a general VA examination in July 2007, the examiner noted that due to hemorrhoids, the Veteran experienced the onset of swipes of blood on paper occasionally when returning from the Gulf.  This occurred 3 to 4 times a year and was intermittent with remissions.  There was a history of occasional rectal bleeding.  The diagnosis was minimal external hemorrhoids.

The Veteran underwent a VA examination for her rectum and anus in March 2011.  The Veteran reported that she had no problems with her rectum or anus but was checked for blood in her stool as she was on Tolmetin for her rheumatoid arthritis which "tore up" her stomach.  She reported that she had blood in her stool in 2007, and had not had any problems since stopping that medication in 2007.  She denied any current anal itching, burning, diarrhea, difficulty passing stool, pain, tenesmus, or swelling.  She reported no history of hemorrhoids, fecal incontinence, or perianal discharge.  The examiner stated that the file was reviewed, but failed to note the July 2007 diagnosis of external hemorrhoids.  The examiner indicated that the rectal examination was deferred as there was no indication for this examination based on current history of no gastrointestinal bleeding since 2007, no current symptoms and no known history of rectal/anal conditions.  The examiner did not find any diagnosis or disability of the lower gastrointestinal system and therefore did not render any nexus opinion.

The Board finds that service connection for external hemorrhoids, which resulted in some bleeding in the area of the rectum and anus and deposited blood in or on the stool, is warranted.  The Veteran competently and credibly reported the appearance of blood on her toilet tissue upon her return from Southwest Asia, recurrent three or four times a year since then.  Hemorrhoids were diagnosed in July 2007, and account fully for the described symptoms, which appeared during or in very close temporal proximity to active service.  Although not shown on the current examination, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes as well that in light of the inadequate examination, as no actual physical of the rectum and anus was performed, the possibility of current hemorrhoids cannot be excluded.

In sum, the evidence establishes a current disability for VA purposes, and the competent and credible evidence of record establishes that such began in service or very soon after.  Resolving all doubt in favor of the Veteran, service connection for external hemorrhoids is warranted.  No other chronic condition which could potentially result in bloody stools is diagnosed or indicated.


ORDER

Entitlement to an initial compensable evaluation for allergic rhinitis is denied. 

Entitlement to service connection for joint and bone pain is denied. 

Entitlement to service connection for external hemorrhoids is granted. 


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for service connection for a right foot disorder, a hysterectomy, a low back disorder, and a psychiatric disability, and an increased rating for a right ankle disability and entitlement to TDIU.

Hysterectomy

The Board directed that a new VA examination be afforded the Veteran in December 2010.  Such was provided in March 2011.  The AOJ noted, however, that the examiner failed to offer the required nexus opinion addressing whether service had caused or aggravated the need for a hysterectomy.  It appears the AOJ then sought an addendum to the examination report; the AOJ refers to a May 2012 addendum in the May 2013 supplemental statement of the case (SSOC).  

Unfortunately, this addendum is not reflected in either the paper claims file or the electronic file.  Remand is required for such to be associated with the file so that it may be fully considered by the adjudicator.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Further, the current absence of a nexus opinion fails to comply with the December 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Acquired Psychiatric Disorder

In response to the December 2010 Board remand, the Veteran was afforded a VA mental disorders examination in March 2011.  The examiner stated that no diagnosis of PTSD was warranted, but did diagnose a depressive disorder NOS.  She failed to offer an adequate opinion on any nexus to service, however.  The March 2011 statement on nexus is unclear.  "I do believe that the exposure to traumatic events during combat may have made it less likely than not for her to develop PTSD symptoms."  Does this mean that stressor events in service hardened the Veteran's psyche, or is this a misstatement, meaning that in-service events made the Veteran more, not less, susceptible?

The AOJ sought an addendum opinion on whether any diagnosed mental disorder was aggravated by service-connected disabilities, but the examiner's answer was nonresponsive, as it addressed whether depressive symptoms were "directly related" to service-connected disabilities.  Remand for a new examination is therefore required.

Right Foot and Low Back

The March 2011 VA examination provided in response to the Board's December 2010 remand directives, intended to secure nexus opinions for the two claimed disabilities, is inadequate, as the examiner failed to address whether the right foot or the low back had been aggravated by service or a service-connected disability.  The resulting opinion addressed only whether there was direct causation.  Remand for a new examination and opinions is required.

Right Ankle Disability

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The March 2011 examiner, who appears to have conducted examination of the ankle under a foot and a bone disease examination worksheet, failed to indicate that required repetitive motion testing had bene performed, or to comment adequately on the extent of actual function impairment of the right ankle due to the DeLuca factors.  The examination findings are therefore not adequate for adjudication.  Remand is required.

The Board notes as well that more than three years have passed since the most recent examination.  Updated examination findings will be of assistance in resolving the claim.

TDIU

TDIU is dependent upon consideration of the impact of all the Veteran's service-connected disabilities upon his ability to secure and follow substantially gainful employment.  As there remain open several service connection and evaluation claims, adjudication of TDIU would be premature at this time; the pending claims and TDIU are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Central Texas Veterans Health Care System, Olin E. Teague Veterans Medical Center, in Temple, Texas, all outstanding medical records to specifically include the complete report of a May 2012 VA addendum opinion regarding a hysterectomy.  Updated VA treatment records must also be secured.

2.  If the May 2012 VA addendum opinion report is not obtained, then the RO should arrange for the same examiner who conducted the March 2011 examination to again review the claims file and determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gynecological symptoms in service caused or contributed to the need for a hysterectomy.  If the March 2011 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  A full and complete rationale for all opinions expressed is required.

The reviewer must comment on the impact of the disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

3.  Schedule the Veteran for a VA mental disorders examination.  The claims file must be reviewed in conjunction with the examination.  The examiner must identify all current acquired psychiatric disorders, and must opine as to whether any such are at least as likely as not (50 percent probability or greater) caused or aggravated by service, events in service, or any service-connected disability.  

The examiner must comment on the impact of the disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

A full and complete rationale for all opinions expressed is required.

4.  Schedule the Veteran for a VA foot examination.  The claims file must be reviewed in conjunction with the examination.  The examiner must identify all current disabilities of the right foot, and must opine as to whether any such are at least as likely as not (50 percent probability or greater) caused or aggravated by service or any service-connected disability.  

The examiner must comment on the impact of the disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

A full and complete rationale for all opinions expressed is required.

5.  Schedule the Veteran for a VA spine examination.  The claims file must be reviewed in conjunction with the examination.  The examiner must identify all current disabilities of the low back, and must opine as to whether any such are at least as likely as not (50 percent probability or greater) caused or aggravated by service or any service-connected disability.  

The examiner must comment on the impact of the disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

A full and complete rationale for all opinions expressed is required.

6.  Schedule the Veteran for a VA joints examination.  The examiner must describe in detail the current status of the Veteran's service-connected right ankle disability.  All required testing, to include repetitive motion testing, must be accomplished.  

The examiner must comment on the impact of the service connected disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

7.  Review the claims file to ensure that all of the foregoing requested developments are completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


